Kirby, J., (after stating the facts). The great, not to say overwhelming, weight of authority is against the right of appellants to maintain the suits, and the court feels constrained, on that account, to decide the case in accordance with such weight of authority. The principal ground for denying the right of an individual to recover in a case of this kind is that there is no privity of contract between him and the water company which will allow him to sue for a breach of the contract and of the duty growing out of the contract with the city. It is unnecessary to restate the reasoning leading to the conclusion against the right of a person under simular conditions to recover damages for losses by fire occasioned by the failure of a waterworks company to furnish pressure sufficient and a supply of water as it had agreed to do in its contract with the city, since it is set out in the following cases: Hone v. Water Co., 104 Me. 217, 71 Atl. 769, 21 L. R. A. (N. S.) 1021; Metropolitan Trust Co. v. Topeka Water Co., 132 Fed. 702; Lovejoy v. Bessemer Water Works Co., 146 Ala. 374, 41 So. 76, 6 L. R. A. (N. S.) 429, 9 A. & E. Ann. Cases 1069; Ukiah v. Ukiah Water & Improvement Co., 173 Cal. 113, 100 Am. St. Rep. 107, 64 L. R. A. 231; Neihaus Bros. Co. v. Contra Costa Water Co., 113 Pac. (Cal.) 375; Nickerson v. Bridgeport Hydraulic Co., 46 Conn. 24, 33 Am. Rep. 1; Fowler v. Athens City Water Works Co., 83 Ga. 219, 9 S. E. 693; Holloway v. Macon Gas, Light and Water Co., 132 Ga. 387, 64 S. E. 330; Bush v. Artesian Water Co., 4 Idaho 618, 43 Pac. 69; Peck v. Sterling Water Co., 118 Ill. App. 533; Galena v. Galena Water Co., 229 Ill. 128, 132 Ill. App. 332, 82 N. E. 421; Fitch v. Seymour Water Co., 139 Indiana 214, 37 N. E. 982, 47 Am. St. Rep. 258; Davis v. Clinton Water Works Co., 54 Ia. 59, 6 N. W. 126; Becker v. Keokuk Water Works Co., 79 Ia. 419, 49 N. W. 194, 18 Am St. Rep. 377; Mott v. Cherryvale Water & Mfg. Co., 48 Kan. 12, 28 Pac. 989, 15 L. R. A. 375; Allen & Currey Mfg. Co. v. Shreveport Water Works, 113 La. 1091, 104 Am. St. Rep. 525, 2 A. & E. Ann. Cas. 471, 68 L. R. A. 650, 37 So. 980; Wilkinson v. Light, Heat & Water Co., 78 Miss. 389, 28 So. 877; Phoenix Ins. Co. v. Trenton Water Co., 42 Mo. App. 118; Howsman v. Trenton Water Co., 119 Mo. 304, 24 S. E. 784, 23 L. R. A. 146, 41 Am. St. Rep. 654; Houck v. Cape Girardeau Water Works Co., 114 S. W. 1099; Metz v. Cape Girardeau Water Co., 202 Mo. 324, 100 S. W. 651; Eaton v. Fairbury Water Works Co., 37 Neb. 546, 56 N. E. 201, 21 L. R. A. 653, 40 Am. St. Rep. 510; Ferris v. Carson Water Co., 16 Nev. 44, 40 Am. Rep. 485; Wainwright v. Queenstown Water Works Co., 78 Hun (N. Y.) 146, 28 N. Y. Supp. 987; Springfield Ins. Co. v. Keeseville, 148 N. Y. 46, 42 N. E. 405, 30 L. R. A. 660 51 Am. St. Rep. 667; Smith v. Water Co., 81 N. Y. Supp. 812; Blunk v. Dennison Water Supply Co., 71 Ohio St. 250, 2 A. & E. Ann. Cas. 852, 73 N. E. 210; Beck v. Kittanning Water Co., 8 Sadler (Pa.) 237, 11 Atl. 300; Thompson v. Springfield Water Co., 215 Pa. St. 275, 7 A. & E. Ann. Cas. 473, 64 Atl. 521; Cooke v. Paris Mt. Water Co. 82 S. C. 235, 64 S. E. 157; Abcrum v. Camden Water & Light Co., 82 S. C. 284, 64 S. E. 151, 21 L. R. A. (N. S.) 1029; Foster v. Lookout Water Co., 71 Tenn. 42, 33 Am. Rep. 8; House v. Houston Water Works Co., 88 Tex. 233, 31 S. E. 179, 28 L. R. A. 532; Greenville Water Co., v. Beckham, 118 S. W. 889; Nichol v. Huntington Water Co., 53 W. Va. 348; Britton v. Green Bay & Fort Howard Water Co., 81 Wis. 48, 51 N. W. 89, 29 Am. St. 856; German Alliance Ins. Co., v. Home Water Supply Co., 174 Fed. 764. There being "no liability upon the part of the water works company for damages for appellant's loss by fire, the court should have sustained the demurrer to their complaint and dismissed the causes of action. The motion in arrest of judgment in civil causes is unknown to our system of practice,' and, where it does obtain, can be maintained only for a defect upon the face of the record, of which the evidence constitutes no part. Ryan v. Fielder, 99 Ark. 374. After the verdict was returned, no judgment was entered, the court reserving the case for further consideration, as it had the right to do. The court then, upon the face of the pleadings, found that appellee was entitled by law to judgment in its favor, and entered same, notwithstanding the verdict had been found by the jury against it, and in so doing committed no error. Kirby’s Digest, §§ 6242-6344. The judgment is affirmed.